Citation Nr: 0531790	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  99 13 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 
percent for patellofemoral pain sydrome of the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from May 1976 to November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which continued the 10 percent evaluation in 
effect for left knee injury with history of patellofemoral 
dislocation and medial collateral ligament strain.  During 
the course of this appeal, the veteran's claim was 
transferred to the RO in Phoenix, Arizona pursuant to the 
veteran's change of address.  In December 2000, the RO 
assigned a separate 10 percent rating for traumatic arthritis 
of the left knee.  

In July 2002, the RO increased the veteran's evaluation to 20 
percent, effective the date of his claim for increased 
rating.  The veteran has continued to maintain disagreement 
with this level of disability assigned.  

This case was previously before the Board in December 2001 
and again in August 2003 when it was remanded for additional 
development.  The requested development has been completed 
and the Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's patellofemoral pain sydrome of the left 
knee is manifested by no more than moderate recurrent 
subluxation or lateral instability.

3.  The veteran's degenerative changes of the left knee are 
manifested by little or no limitation of motion and 
radiological evidence of degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for patellofemoral pain sydrome of the left 
knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative changes of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran injured his knee in service while climbing a 
fence.  Service connection was granted in January 1996 for 
residuals of a left knee injury diagnosed as patellofemoral 
dislocation.  In July 1998, the veteran filed a claim for an 
increased rating.

On VA examination in September 1998 the veteran reported 
constant pain in the left knee described as stabbing and 
aching.  He stated that prolonged sitting aggravated the 
pain.  He occasionally used a support but denied the use of 
assistive walking devices.  He also reported popping, 
grinding, locking, giving way and swelling of the knee.  He 
currently took no medication for his knee and reported no 
recent treatment.  Physical examination showed active flexion 
of 120 degrees and passive flexion of 128 degrees with 
reports of pain in the lateral compartment of the knee.  
Extension was to -5 degrees.  Range of motion was not 
additionally limited by fatigue, guarding of motion or lack 
of endurance.  There was fullness of the lateral compartment 
of the left knee, but no real effusion.  Tenderness was shown 
along the lateral compartment of the knee.  There was no 
swelling, deformity, weakness, redness, heat or abnormal 
movement.  There was some guarding of movement when 
McMurray's sign was done.  Gait was normal and there was no 
ankylosis.  There was no medial or lateral collateral 
ligament laxity and no anterior or posterior cruciate laxity.  
The diagnosis was torn left lateral meniscus.

In a November 1999 personal hearing, the veteran testified 
that his left knee still bothered him.  He complained of 
continuous popping and pain.  He added that he had been 
receiving treatment through VA where an MRI (magnetic 
resonance image) had been recommended.  He took Aleve to 
relieve the swelling and pain which he described as sharp and 
grinding.  He wore a brace and would sometimes use a cane to 
help him get around.  He testified that his knee limited his 
physical activities, and he had lost some time from work 
because of his knee.  At the hearing, he presented a letter 
from his employer, who wrote that the veteran worked as a 
dealer at a casino which involved long periods of standing.  
He also presented a letter from a private physician, R. 
Rosenberg, MD, whom he had consulted regarding the need for 
surgery to his left knee.  Dr. Rosenberg wrote that the 
veteran had a torn left lateral meniscus and following 
confirmation of the diagnosis by MRI, needed to have an 
arthroscopic examination of the left knee as well as 
arthroscopic partial meniscectomy.

A January 2000 MRI of the left knee revealed strain of the 
medial collateral ligament.  Degenerative changes were also 
noted.  VA treatment records showed treatment for left knee 
pain in May 2000.  On examination there were no findings of 
heat or erythema and laxity was not shown.  In September 2000 
he reported chronic locking, popping and catching sensations 
in the left knee.  He denied instability but stated that he 
could not extend his left knee as far as his right knee.  
Examination showed mild swelling of the left knee but there 
was no ligamentous laxity.  Patellar apprehension test was 
positive.  Range of motion of the left knee was from 5 to 140 
degrees.

In a December 2000 rating decision, the RO granted service 
connection for traumatic arthritis of the left knee secondary 
to his left knee injury.  A separate 10 percent evaluation 
was awarded based on pain with motion.

On VA examination in February 2002, the veteran reported that 
he mostly had pain at the front of the left knee on both 
sides, and points to the anterolateral part of the knee but 
that he was exquisitely sensitive on the medial side of his 
left patella.  This was aggravated when he did any type of 
squatting or stairs.  His reported swelling, worse in bad 
weather, and described some giving way, snapping sensation 
and occasional locking.  He was able to walk for extended 
periods and was able to stand for as long as three-quarters 
of an hour at a time.  On examination he had a fairly normal 
gait but for some slight flexion of the left knee and some 
difficulty squatting.  Flexion was from 7 to 140 degrees.  
The patella was well located.  There was no joint line 
tenderness.  There was a slight bulging of the anterolateral 
aspect of the left knee joint line.  The left patella had 
moderate subpatellar crepitation.  The ligaments were stable 
with no varus or valgus instability with negative Drawer, 
Lachman, pivot shift signs, and only slight synovial 
effusion.  The impression was patellofemoral arthritis, old 
dislocation of the left patella.  Functionally, there was 
crepitation of the patella and apprehension with handling of 
the patella.  The veteran would be unable to do stairs or 
squatting on a frequent basis as this would lead to increased 
pain.  Atrophy and swelling were noted by the measurements.  
The veteran was able to perform average employment in civil 
occupations, avoiding stairs, squatting and excessive 
standing.  Pain at the front of the patella was visibly 
manifested on palpation and any attempt to move the patella 
produced guarding.  The subjective complaints of pain were 
supported by the objective findings made on the examination.  
The examiner noted finally that the severity of the left knee 
disability was moderate in limitation of function.

Private medical records show that the veteran sustained 
multiple injuries as the result of a motorcycle accident in 
August 2003, with no additional injury sustained to the left 
knee.

On VA examination in July 2005, the veteran reported that he 
had been instructed by his orthopedist not to wear a brace on 
his knee, rather to strengthen the muscles about the knee and 
exercise more.  He now walked two miles a day and was able to 
stand for half an hour.  Flare-ups occurred once a month, 
lasting two days.  He noted limited ability in squatting, 
kneeling, stair climbing and running.  During the 
examination, he was limping on the left leg without an 
assistive device; however, the examiner noted that he could 
easily move about the examining room, mounting and 
dismounting the examination table, and rose from the supine 
and sitting positions.  There was full range of motion of the 
left knee with pain on motion.  Patellar apprehension was 
positive.  Patellar grind, McMurray and Lachman's tests were 
negative.  There was no lateral instability, no heat, redness 
or swelling and no deformity.  There was no additional 
limitation of motion because of pain, weakness, fatigability 
and incoordination during flare-ups or repetitive motion.  
The major functional impact was shown to be pain.  The 
impression was patellofemoral pain syndrome of the left knee.  

Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for an increased rating in the March 1999 rating decision, 
the May 1999 statement of the case (SOC), and supplemental 
statements of the case (SSOC) issued in July 1999, December 
2000, July 2002 and July 2005 as well as letters sent to the 
veteran in January 2002 and April 2004.  

At this point, the Board notes that during the course of this 
appeal, the RO granted an increased rating to 20 percent for 
the veteran's left knee disability, which was in addition to 
the separate 10 percent evaluation previously granted for 
arthritis.  Although the veteran was properly notified of 
this decision, subsequent correspondence from VA continued to 
identify the veteran's left knee disability as being only 
evaluated at 10 percent.  It is clear from the veteran's 
correspondence that he knew he had been granted a 20 percent 
rating for his knee disability in addition to his separate 10 
percent rating for arthritis, and VA has continued to 
consider the veteran for all possible higher evaluations.  
The veteran is therefore not prejudiced by VA's errors in 
this regard, and it is considered harmless.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 20.1102 (harmless 
error).


Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the April 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in July 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained, including both VA and private records of treatment.  
VA has provided examinations of the veteran in September 
1998, February 2002 and July 2005.  He has been provided the 
opportunity to present evidence and testimony in hearings 
before a hearing officer at the RO, which was held in 
November 1999, and before a Veterans Law Judge, which he 
declined.  The veteran has not identified, and the record 
does not show that there are any unobtained records which 
could substantiate the veteran's claim for increased rating.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim for increased ratings for his left knee 
disability.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Legal Criteria- Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2005).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Patellofemoral Pain Sydrome of the Left Knee

The veteran's service-connected patellofemoral pain sydrome 
of the left knee is currently evaluated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5257.  Diagnostic Code 5257 contemplates knee, other 
impairment of: recurrent subluxation or lateral instability, 
and provides that a 20 percent evaluation is warranted for 
moderate symptomatology and a 30 percent evaluation is 
warranted for severe symptomatology.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for an 
evaluation in excess of 20 percent for patellofemoral pain 
sydrome of the left knee are not met.  On the most recent VA 
examination, there was full range of motion of the left knee 
with pain on motion.  There was no lateral instability, no 
heat, redness or swelling and no deformity.  This does not 
more nearly approximate a severe level of disability.  These 
findings establish no more than moderate lateral instability 
or subluxation, and thus the residuals of left knee injury 
are no more than 20 percent disabling.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Although lateral instability is 
not shown, the veteran is properly rated under Diagnostic 
Code 5257 as the most closely analogous disability.

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered. DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, because the veteran's disability is rated under 
Diagnostic Code 5257, a code which is not predicated solely 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.

Degenerative Changes of the Left Knee

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), the 
veteran has been assigned a separate evaluation for 
degenerative changes of the left knee.  In that opinion, the 
General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257, and a veteran also has limitation 
of motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.

The veteran's service-connected degenerative changes of the 
left knee are currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based upon 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 
Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 ( 2005).

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).  Although current medical 
findings show no limitation of motion, in September 2000 the 
veteran showed range of motion limited to 5 degrees of 
extension, noncompensable under Diagnostic Code 5261.

Considering the evidence of record in light of the above- 
noted criteria, the Board finds that the veteran's left knee 
disability is appropriately rated as 10 percent disabling 
under the limitation of motion code (Diagnostic Code 5261) 
and does not warrant a higher evaluation, even when 
functional loss due to pain is considered.  This is so based 
on normal or near normal range of motion findings with 
respect to the left knee.  These findings are commensurate 
with a less than compensable rating under Code 5261 based on 
a strict adherence to the rating criteria.  With that in 
mind, the veteran is appropriately rated at 10 percent under 
Code 5261 for painful motion.  

In sum, the fact that some slight limitation of extension has 
been shown, together with the veteran's complaints of 
continued pain, the Board finds that the level of impairment 
resulting from the veteran's degenerative changes of the left 
knee is comparable to painful motion of the left knee, for 
which a 10 percent evaluation under Diagnostic Code 5261 has 
appropriately been assigned.  See 38 C.F.R. §§ 4.3, 4.40, 
4.45, 4.59.  A higher than 10 percent evaluation for painful 
motion is simply not warranted in view of the very slight 
degree of actual limitation of extension demonstrated.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he has not demonstrated any 
compensable limitation of flexion or extension rating under 
either Code 5260 or 5261 based on a strict adherence to the 
limitation of motion criteria.  What the RO has done is 
assign a 10 percent rating under Code 5003 in recognition of 
the fact that there is some limitation of motion with pain 
under Code 5261.  The Board does not interpret the General 
Counsel opinion as providing for separate ratings for 
noncompensable limitation of flexion and limitation of 
extension due to pain and believes that the 10 percent rating 
for limitation of motion with pain (although noncompensable 
under Codes 5260 and 5261) under Code 5003 is all that is 
permitted under that regulatory provision.

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.

Lastly, in reaching this decision, the Board is cognizant of 
the "benefit of the doubt" rule reflected in 38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 3.102, 4.3.  However, the Board 
finds that the weight of the evidence is against the 
veteran's claim for an increased rating for his left knee 
disability.  As such, this case does not present an 
approximate balance of positive and negative evidence for 
application of the benefit of the doubt doctrine.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for patellofemoral pain sydrome of the 
left knee is denied.

An increased rating for degenerative changes of the left knee 
is denied.




____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


